IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-30630
                          Conference Calendar



ALCY JOSEPH, Jr.,

                                           Plaintiff-Appellant,


versus

ST. CHARLES PARISH GUIDE;
UNIDENTIFIED PARTIES,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 96-CV-1306-F
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Alcy Joseph, Jr., #20731, appeals the district court’s

dismissal of his in forma pauperis complaint.     We have reviewed

the record and Joseph’s brief and find no abuse of discretion.

Because Joseph’s appeal lacks an arguable basis in law, it is

frivolous.     See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5th


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30630
                                - 2 -

Cir. R. 42.2.

    This court previously cautioned Joseph that he risked the

imposition of sanctions if he continued to file meritless

complaints and cautioned him to review any pending appeals to

avoid the imposition of sanctions.   See Joseph v. Lewis, No.

95-30846 (Oct. 18, 1995).   Accordingly, Joseph is BARRED from

filing any pro se, in forma pauperis, civil appeal in this court.

Further he is BARRED from filing any pro se, in forma pauperis,

civil pleading in any court which is subject to this court's

jurisdiction, without the advance written permission of a judge

of the forum court.   The clerk of this court and the clerks of

all federal district courts subject to the jurisdiction of this

court are directed to return to Joseph, unfiled, any attempted

submission inconsistent with this bar.

     APPEAL DISMISSED. SANCTIONS IMPOSED.